ORDER
Eric Beste was sentenced to 87 months’ imprisonment for conspiracy to distribute and possession with intent to distribute 500 grams of cocaine in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(B). On appeal, he argued that the district court erred by sentencing him under the mandatory sentencing guidelines, see United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We ordered a limited remand under the terms set forth in United States v. Paladino, 401 F.3d 471 (7th Cir.2005), for a determination whether the district court would have imposed the same sentence had it understood that the guidelines were advisory.
The district judge has concluded that Beste should be resentenced in light of Booker. We invited the parties to file position statements concerning the proper disposition of the case, and neither party responded. In light of the district court’s determination, IT IS ORDERED that Beste’s sentence is VACATED, and the case is REMANDED to the district court for resentencing.